Citation Nr: 1243061	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel






INTRODUCTION

The Veteran had active military service from June 1978 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2010.  This matter came back before the Board in September 2008 on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in August 2007. This matter was originally on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  Specifically, the Veteran contends that he first experienced anxiety during his in-service hospitalization for hepatitis A and that he became chronically anxious and worried that he might develop chronic sequelae secondary to hepatitis infection.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumption period and still has the condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309 (2012).  Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records indicate that he was diagnosed with viral hepatitis A, Australian antigen negative, hospitalized from January 8, 1979 to January 31, 1979, and subsequently placed on convalescence leave from January 31, 1979 to February 5, 1979.  

A Medical Condition - Physical Profile Record completed by a physician dated February 15, 1978, indicates that the Veteran was recovering from hepatitis and that a numerical designation of 1 was assigned the category on the Veteran's physical profile (PULHES) for his psychiatric health.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

The Board has requested numerous medical opinions.

In February 2009, the Board remanded the claim to afford the Veteran a VA examination.  The Board directed that the examiner should offer an opinion as to whether it was at least a 50 percent probability or greater that the Veteran's anxiety disorder could be attributed to the Veteran's military service, especially his diagnosis and treatment for hepatitis A.

In April 2009, the Veteran underwent VA examination.  After review of the claims file and interview with the Veteran, the examiner stated that the condition, generalized anxiety disorder, was not caused by or a result of military service especially his diagnosis or treatment for hepatitis A.  The examiner explained that hepatitis A is a water-borne hepatitis with no residual liver damage or long-term consequences, that it is a self-limited infection that confers antibody protection after it.  The examiner noted that the Veteran used alcohol and marijuana prior to military service both of which were associated with symptoms such as tachycardia, dry mouth, increased appetite, sweating, hand tremor, anxiety, insomnia, agitation, and grand mal seizures in severe cases.

In October 2010, the Board found that the April 2009 opinion was not adequate and remanded the case for additional development to include affording the VA an additional VA examination.  The Board directed that the VA examiner should identify all acquired psychiatric disorders and offer an opinion as to whether it was at least as likely as not that any such disorder was related to the Veteran's military service including his diagnosis and treatment for hepatitis A during service.

In August 2011, the Veteran underwent VA examination.  After review of the claims file and interview with the Veteran, the examiner diagnosed the Veteran as having opioid dependence in agonist therapy and depressive disorder NOS.  The examiner noted that the diagnoses were two separate and distinct entities with no relationship to each other.  The examiner also provided an opinion that the Veteran's neuropsychiatric disorder was not caused by or a result of his military service.  The examiner explained that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to the military service or during the military service; that the veteran was diagnosed and treated for hepatitis A during his military service but the condition resolved without sequelae; and that the Veteran did not seek psychiatric care after that episode.  The examiner noted that on the separation examination, the Veteran gave no history of psychiatric complaint and was clinically evaluated as psychiatrically normal; and that there was no evidence of psychiatric complaints, findings, or treatment within one year after discharge from military service.  The examiner stated that the Veteran sought psychiatric care in 1994, thirteen years after his military discharge due to opioid dependence, "a condition that bears no relationship whatsoever to veteran's military service in terms of anatomy, pathophysiolo ... etiology."  The examiner noted that a temporal relationship between the neuropsychiatric disorder and the Veteran's military service was not established and that the Veteran had a history of multiple physical conditions that played a significant component in the Veteran's psychosocial functioning.

In December 2011, the Board requested that a psychiatrist provided an advisory medical opinion.  Specifically the Board directed that the psychiatrist identify all psychiatric disorders and provide an opinion as to whether it was at least as likely as not that any such disorder was related to the Veteran's military service, to include his diagnosis of hepatitis A during service.  The Board specifically requested that in offering such opinion, the psychiatrist consider whether such diagnosis and treatment resulted in an acquired psychiatric disorder in this particular Veteran.  In addition, the Board directed the psychiatrist to indicate if the Veteran had a psychosis within one year of his service discharge in December 1981.

In March 2012, the Board received a medical opinion which indicated that the Veteran was diagnosed as having generalized anxiety disorder, opioid dependence, and depressive disorder NOS.  In addition, the psychiatrist noted that after a review of the medical records, there was no record of findings, symptoms, complaints, or diagnoses attributable to an anxiety disorder while the Veteran was in the military and that the post-service medical records were negative for any evidence or diagnosis of an anxiety disorder until many years after separation from military.  The psychiatrist also noted that there was no evidence that the Veteran was diagnosed with opioid dependence or a depressive disorder while in the military.  The psychiatrist opined that there could be found no causal relationship with the Veteran's acute medical illness in the military (hepatitis A) and his diagnoses of generalized anxiety disorder in 2009, opioid dependence in 2011, or depressive disorder, NOS, in 2011.  The psychiatrist indicated that it was highly unlikely that the Veteran's acute illness (hepatitis A) in the military directly caused his later diagnoses of generalized anxiety disorder, opioid dependence, or depressive disorder, NOS.  The psychiatrist again noted that there was no evidence that the Veteran had a psychosis within one year of his service discharge in December 1981.

In May 2012, the Board requested that the psychiatrist who rendered the March 2012 medical opinion provide an addendum opinion explaining the basis of why he did not find that any of the listed diagnoses were at least as likely as not related to the Veteran's period of active service other than the absence of documented complaints during service or for many years after service.

The psychiatrist provided an addendum opinion which states, "In my opinion, there was found no causal relationship with his acute medical illness and his clinical diagnoses.  Considering the entire records including absence of evidence from the record, the veteran's lay statements of continuing relevant symptoms since service, the veteran's psychiatric diagnoses likely caused by biological/genetic factors, as well as environmental factors not related to his military service.  It is my opinion, more likely than not, that there could be found no causal relationship with the veteran's acute medical illness and his psychiatric diagnoses."  

Unfortunately, the Board finds that each of the medical opinions above is inadequate for adjudication purposes.  As such, an additional medical opinion shall be obtained.

In addition, the Board notes that at the VA examination in April 2009, the Veteran identified VA psychiatric hospitalization from approximately 1987 to 1990 at the San Juan VAMC.  Therefore, the Board finds that an effort should be made to obtain and associate such records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to obtain VA treatment records for psychiatric hospitalizations from January 1987 to December 1990.  A response, negative or positive, should be associated with the claims file. Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  After the above has been completed, the Veteran's claims file must be made available to and reviewed by a VA psychiatrist who has not yet examined the Veteran or had any prior contact with his case, and the report should reflect that such a review was made.  The examiner should identify all current chronic psychiatric disorders and answer the following questions:

a.  Is it at least as likely as not (50 percent or more probability) that a current psychiatric diagnosis is related to his military service?  A complete explanation for the opinion is required.  

b.  For purposes of this question, the psychiatrist must assume that the Veteran's June 2006 statement is credible that "... he had hepatitis A while in military service and that when he had the acute symptoms he was anxious and after that he chronically got anxious and worried that this might have chronic sequel."  Based on that assumption, is it at least as likely as not (50 percent or more probability) that a current psychiatric diagnosis is related to his military service?  A complete explanation for the opinion is required.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


